UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6931


HARVEY R. JOHNSON,

                     Petitioner - Appellant,

              v.

WARDEN SAAD,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:18-cv-00084-JPB-JPM)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Harvey R. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harvey R. Johnson, a federal prisoner, appeals the district court’s order granting the

Respondent’s motion to dismiss Johnson’s 28 U.S.C. § 2241 (2012) petition as moot. We

have reviewed the record and find no reversible error. Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons stated by the district court.

Johnson v. Saad, No. 2:18-cv-00084-JPB-JPM (N.D.W. Va. May 6, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2